DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s interview, filed 8/22/22, with respect to claims 1-20 have been fully considered and are persuasive.  The final rejection of 7/28/22 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as below.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,5-8,11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Theilig et al. (US 4558661).
For claim 1, Theilig et al. teach a tray with a plurality of adjacent egg accommodation spaces, the tray comprising: a first egg accommodation space (13,14) comprising: a circumferential wall (15,17) comprising: at least one inwardly protruding member (19 located inside the circumferential wall); and at least one outwardly protruding member (19 located outside the circumferential wall); and a passage (where egg is located therein) defined by the circumferential wall through which a newly hatched chicken is able to pass through the tray to enter a space below the tray (It is noted that the recitation, “which a newly hatched chicken is able to pass through the tray to enter a space below the tray”, is intended or desired use and it’s not a positive limitation but only requires the ability to so perform, therefore, it does not constitute a limitation in any patentable sense. Presently, Theilig et al. provide the claimed structure (i.e., a number of egg accommodation spaces and passages, and is therefore, capable of functioning as claimed) (see Figures 1-3).
For claim 5, Theilig et al. teach wherein the circumferential wall (15,17) is configured such that a cross-sectional area of the passage (where egg is located therein) is constant along a central axis of the first egg accommodation space (see Figures 1-3).
For claim 7, Theilig et al. teach wherein the circumferential wall (15,17) comprises a plurality of inwardly protruding members (19 located inside the circumferential wall) and a plurality of outwardly protruding members (19) (see Figures 1-3).
For claim 8, Theilig et al. teach wherein the inwardly protruding members (19) alternate with the outwardly protruding members (19 located outside the circumferential wall) (see Figures1-3).
For claim 11, Theilig et al. teach an assembly comprising: a crate ((11,12) located in the bottom, see Figure 5) providing a chicken accommodation space; and a tray ((11,12) located on the top, see Figure 5) removably stacked on the crate, the tray comprising a plurality of egg accommodation spaces comprising a circumferential wall (15,17) defining a passage (where egg is located therein) able to accommodate a newly hatched chick to pass through the tray to the crate below, the circumferential wall comprising at least one inwardly protruding member (19 located inside the circumferential wall) extending inward from the circumferential wall to support an egg and at least one outwardly protruding member (19 located outside the circumferential wall) extending outward from the circumferential wall (see Figures 1-3).  
For claim 12, Theilig et al. teach wherein the plurality of egg accommodation spaces form a grid of adjacent egg accommodation spaces in the tray and an inwardly protruding member in one egg accommodation space is an outwardly protruding member in an adjacent accommodation space (see Figures 1-3).
For claim 13, Theilig et al. teach wherein each egg accommodation space comprises at least two inwardly protruding members (19) alternating with at least two outwardly protruding members (19) (see Figures 1-3).
For claim 14, Theilig et al. teach wherein each egg accommodation space is configured such that a cross-sectional area of the passage (where egg is located therein) is constant along a central axis of the first egg accommodation space (see Figures 1-3).
For claim 15, Theilig et al. teach wherein the circumferential wall (15,17) is configured such that an egg is still supported in the egg accommodation space after hatching (it is noted that the recitation, “is configured such that an egg is still supported in the egg accommodation space after hatching”, is intended or desired use and it’s not a positive limitation but only requires the ability to so perform, therefore, it does not constitute a limitation in any patentable sense) (see Figures 1-3).
For claim 18, Theilig et al. teach wherein the tray (11,12) further comprises a raised outline (22) surrounding the plurality of egg accommodation spaces (see Figures 1-3).
For claim 19, Theilig et al. teach wherein the tray (11,12) is configured such that it can be stacked with one or more further assemblies (see Figures 1-3).
For claim 20, Theilig et al. teach wherein the circumferential wall (15,17) extends from an upper edge in a downward direction to the at least one inwardly protruding member (19); and at least one outwardly protruding member (19) (see Figures 1-3).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2-4, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Theilig et al. (US 4558661).
For claims 2-4 and 16, as described above, Theilig et al. disclose most of the claimed invention except for indicating that the inwardly protruding member and the outwardly protruding member comprise a curved shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inwardly protruding member and/or the outwardly protruding member of Theilig et al. in whatever form or shape was desired or expedient, wherein no stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Furthermore, a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.
For claims 9 and 17, as described above, Theilig et al. disclose most of the claimed invention except for indicating the circumferential wall comprises a hexagonal shape and a Y-shaped passage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the circumferential wall and the passage of Theilig et al. in whatever form or shape was desired or expedient, wherein no stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Furthermore, a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.
For claim 10, as described above, Theilig et al. disclose most of the claimed invention except for indicating wherein the inwardly protruding member and the outwardly protruding member are curves expanding from a narrowest portion closest to a top edge of the circumferential wall to become wider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the curves of Theilig et al. in whatever form or shape (i.e., curves expanding from a narrowest portion closest to a top edge of the circumferential wall to become wider) was desired or expedient, wherein no stated problem is solved by having the specific shape as claimed versus the shape taught by the prior art.  Furthermore, a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.
Terminal Disclaimer
The terminal disclaimer filed on 2/14/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 15/955,740 (U.S. Patent Number 9,974,286) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644